DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending.

Election/Restrictions
Applicant's election with traverse of Group III, claims 1, 3-4 and 6-7 in the reply filed on September 5, 2021 is acknowledged.  The traversal is on the ground(s) that all of claims 2-7 and 20 should be examined with Group III, since they all recite limitations in claim 1.  This is not found persuasive because each if the plants of Groups I-III differ genetically, biochemically and structurally, and claim 1 is a linking claim, wherein if claim 1 is determined to be allowable, then rejoinder will be considered based on the claim language at that time.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim is objected to for reciting non-elected species of irradiation, transposon insertion, chemical mutagenesis and genetic transformation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and claims 3-4 and 6-7 are indefinite in the recitation of “FLOWERING LOCUS T (FT)” gene, since names are arbitrary and it is unclear what this name is intended to encompass.  And the specification fails to further define or clarify the use of this term, with the exception of SEQ ID NO; 2 and 10.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Claim 1, and claims 3-4 and 6-7 are indefinite in the recitation of “improved forage production, quality, or digestibility, or a combination thereof”, given that it’s unclear what constitutes “forage production” or what would be considered “improved forage production”, and it’s unclear what would be considered and improved “quality”, and therefore, it can’t be determined what a combination of improved production, quality or digestibility would be.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Claim 1, and claims 3-4 and 6-7 are indefinite in that the claim relies on a comparison of a plant that is modified to a plant that is not modified.  However, there is no way to identify either the unmodified plant or the modified plant by either gene sequence or by phenotypic characteristics. There is no way to identify what is “artificially down-regulated expression” when it can’t be determined what the level of expression would be in a plant that does not have “artificially down-regulated expression”.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Claim 4 is indefinite in the recitation of the name “MsFT gene”, since names are arbitrary, and it can’t be determined what this name encompasses.  At page 5 of the specification, there is a recitation of 
Claim 6 is indefinite in the recitation that the plant is “an agronomically acceptable plant”, since it is unclear what parameters determine a plant to be “agronomically acceptable”, and the specification fails to further define or clarify this term.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to an engineered alfalfa plant comprising a modification in its genome that results in artificially down-regulated expression of the FT gene, wherein the modification confers to the plant improved forage production, quality of digestibility, or a combination thereof when compared to a second plant of the same variety lacking the modification, wherein the modification is to the endogenous gene or a regulatory element thereof, and wherein the plant exhibits increased vigor, biomass, percent dry matter, leaf to stem ratio, crude protein, or percent neutral detergent fiber digestibility, or decreased percent acid detergent fiber, percent acid detergent lignin, or percent neutral detergent fiber, or a combination thereon, when compared to a plant of the same variety lacking the modification, wherein the plant may be produced by methods including mutation, genetic transformation, gene-editing, or a combination thereof.  
It is also noted that the specification at page 14 states that genetic modifications include elimination of function of cis-regulatory elements, providing exogenous control of an endogenous gene, the repression or activation of endogenous genes, the disruption of post-transcriptional or post-translational processing of RNA, including alternative splicing, editing, polyadenylation, export and localization and translation.  The claims are drawn to a plant that has a modified genome resulting in down-regulated expression of the FT gene.  However, this is not limited to modifications of the FT gene.  The claims encompass any modification that may result in down-regulated expression of an FT gene, including modification of regulatory sequences or trans-acting factors or any factors that may affect transcription, post-transcriptional modification, post-translational modification, protein-sorting, and proteasomal degradation, for example.  
The claims are drawn to an alfalfa plant that has been modified in any way that results in the down-regulated expression of an FT gene, and that has improved forage production, quality or digestibility, yet the specification only discloses the production of an alfalfa plant by transformation with one RNAi construct comprising a portion of an MsFT sequence of SEQ ID NO: 4 that results in the 
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the 
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al (BMC Genomics 17: 658, pp 1-15, 2016 in IDS).
The claims are drawn to an engineered alfalfa plant comprising a modification in its genome that results in artificially down-regulated expression of the FT gene, wherein the modification confers to the plant improved forage production, quality of digestibility, or a combination thereof when compared to a second plant of the same variety lacking the modification, wherein the modification is to the endogenous gene or a regulatory element thereof, and wherein the plant exhibits increased vigor, biomass, percent dry matter, leaf to stem ratio, crude protein, or percent neutral detergent fiber 
Gao et al teach an engineered (transgenic) alfalfa plant comprising a modification in its genome resulting in artificially down-regulating expression of a FLOWERING LOCUS T (FT) gene by overexpressing a precursor of alfalfa microRNA156 (abstract; page 7, second column), wherein the plant is an modification confers to said plant improved forage production and quality (enhanced biomass yield, at least, see abstract; page 2, second column, third paragraph, for example), wherein the modification is to expression of an endogenous FT gene (abstract; page 7, second column, at least), and wherein the gene that is down-regulated is an FT from Medicago sativa, it is understood to be an MsFT gene.  And the alfalfa plant taught by Gao et al is understood to be an agronomically acceptable plant, given the disclosure of the use of alfalfa as a forage legume, at least (see the abstract and the first paragraph of page 2, for example).   

Conclusion
	No claims are allowed.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662